IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                          :   No. 1430 Disciplinary Docket No. 3
                                          :
                                          :   No. 159 DB 2008
JAY MARC BERGER                           :
                                          :   Attorney Registration No. 26642
                                          :
PETITION FOR REINSTATEMENT                :   (Bucks County)


                                       ORDER


PER CURIAM:


       AND NOW, this 6th day of January, 2022, upon consideration of Petitioner’s

response to the Court’s rule to show cause dated November 12, 2021, the rule is made

absolute, and the Petition for Reinstatement is denied. Petitioner is directed to pay the

expenses incurred by the Board in the investigation and processing of the Petition for

Reinstatement. See Pa.R.D.E. 218(f).